DETAILED ACTION
Claims 1-20 are pending in this application.
Applicant’s claim for domestic priority under 35 U.S.C. §119(e) is acknowledged.
Examiner acknowledges receipt of Applicant’s formal drawings, received 29 January 2020.  These drawings are acceptable.
Examiner acknowledges receipt of Applicant’s information disclosure statements, received 29 January 2020, 14 August 2020, and 28 September 2020, with accompanying reference copy.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, they have been taken into consideration for this Office action.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-15 and 18-20 are rejected under 35 U.S.C. §102(a)(1), as being clearly anticipated by Saito et al. (U.S. Patent Application Publication No. 2017/0278039; newly cited).
As per claim 1, Saito et al. teaches the instantly claimed method for controlling production of one or more refined resources by an energy provider (abstract; para[0021, 0036-0042]), the method comprising: predicting a demand for the refined resources by one or more consumers of the refined resources (para[0005, 0060], forecast energy consumed) as a function of an incentive offered by the energy provider (para[0002, 0005, 0031, 0056, 0063]); performing an optimization of an objective function (para[0050, 0063]) subject a constraint (para[0063]) based on the predicted demand for the refined resources to determine an amount of the refined resources for the energy provider to produce and a value of the incentive  (para[0048-0050, 0057-0058, 0062-0064]) at a plurality of times within a time period (para[0029, 0033, 0059]); and providing setpoints for equipment of the energy provider that cause the equipment to produce the amount of the refined resources determined by performing the optimization (para[0005, 0034, 0048, 0062, 0072-0086, 0090-0091]).  Similarly applies to claims 10 and 19.
As per claim 2, Saito et al. teaches that the instantly claimed predicting the demand for the refined resources by the consumers of the refined resources comprises obtaining a model that relates the demand for the refined resources by the consumers of the refined resources to the value of the incentive (para[0029-0031], baseline defines relationship between demand and incentive); and performing the optimization of the objective function subject to the constraint based on the predicted demand comprises performing the optimization subject to a constraint based on the model, wherein the amount of the refined resources for the energy provider to produce and the value of the incentive are decision variables in the optimization (para[0048-0050, 0057-0064, 0072-0086, 0090-0091]).  Similarly applies to claims 11 and 20.
As per claim 3, Saito et al. teaches that the instantly claimed incentive comprises a monetary award provided from the energy provider to the consumers of the refined resources in exchange for the consumers of the refined resources reducing the demand for the refined resources (para[0029-0031]).  Similarly applies to claim 12.
As per claim 4, Saito et al. teaches that the instantly claimed objective function accounts for an incentive cost predicted to be incurred by the energy provider as a result of offering the incentive, the incentive cost based on the value of the incentive at the plurality of times within the time period (para[0050]).  Similarly applies to claim 13.
As per claim 5, Saito et al. teaches that the instantly claimed objective function accounts for a raw resource cost of raw resources consumed by the energy provider to produce the refined resources, the raw resource cost based on a time-varying price of the raw resources over the time period (para[0062, 0088]).  Similarly applies to claim 14.
Saito et al. teaches that the instantly claimed objective function accounts for a refined resource revenue gained by the energy provider in exchange for providing the refined resources to the consumers of the refined resources (para[0050, 0062, 0088], wherein costs can necessarily be positive/negative).  Similarly applies to claim 15.
As per claim 9, Saito et al. teaches that the instantly claimed providing setpoints for the equipment of the energy provider comprises operating the equipment of the energy provider to produce the amount of the refined resources determined by performing the optimization (para[0005, 0034, 0048, 0062, 0072-0086, 0090-0091]).  Similarly applies to claim 18.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. §103, as being unpatentable over Saito et al. (U.S. Patent Application Publication No. 2017/0278039), as applied to claims 1 and 10 above, further in view of Patel et al. (U.S. Patent Application Publication No. 2018/0004172; cited by Applicant).
As per claim 7, Saito et al. does not teach that the instantly claimed constraint based on the predicted demand for the refined resources requires the amount of the refined resources for the energy provider to produce to meet or exceed the demand for the refined resources by the consumers of the refined resources.  In this regard, Patel et al. teaches that it was known in the art to utilize energy balance constraints in a power management system (para[0142]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such constraints in the system of Saito et al., since Patel et al. teaches that it ensures that enough energy is generated to cover the load.  Similarly applies to claim 16.
As per claim 8, Saito et al. does not teach that the instantly claimed constraint based on the predicted demand for the refined resources requires the amount of the refined resources for the energy provider to produce to be equal to a summation comprising: the demand for the refined resources by the consumers of the refined resources; and an amount of the refined resources to be stored in one or more resource storage devices.  In this regard, Patel et al. teaches that it was known in the art to utilize energy balance constraints in a power management system (para[0142]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such constraints in the system of Saito et al., since Patel et al. .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
9/10/21